DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 04/11/2022. As directed by the amendment: claims 1-4, 7, 10-14, 16, 18-23, 25, and 28 have been amended.  Thus, claims 1-28 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pg. 8, filed 04/11/2022, with respect to the claim objections have been fully considered and are persuasive. The amendments of the claims to replace the interchangeable use of “said” with “the” has overcome the objection. The objection of the claims has been withdrawn. 
Applicant's arguments, see pgs. 8-9, filed 04/11/2022 have been fully considered but they are not persuasive. The applicant has amended claim 1 to include the previously optional limitation in claim 2 of “the second suture thread is configured to bring the sliding knot away from the cortical fixation device so as to loosen the twisted and non-twisted loop”. Claims 1 and 2 had been rejected in the previous Office under USC 103 over Spenciner (US 20160157851 A1), herein referenced to as “Spenciner” in view of Norton et al (US 20120059417 A1), herein referenced to as “Norton”. The applicant argues that the second suture of Norton (described as a fastener 70 in Norton) is not configured to allow to bring the sliding knot away from a cortical fixation device so as to loosen the twisted and non-twisted loop. More specifically the applicant argues that “the second loop is passed through the suture and the knot so as to form a pair of locking loops, due to knot 72 the fastener 70 is not configured to allow to bring the sliding knot (locking loops 73) away from a cortical fixation device so as to loosen the twisted and non-twisted loop”. The examiner respectfully disagrees with the applicant. Firstly, the combination of Spenciner and Norton is not a substation of the sliding knot of Norton 73 with the sliding knot of Spenciner 52 (as can be seen in previously rejected claims 1 and 2 in the final office action). The combination instead introduced a second suture for the motivation of this suture being able to tighten the implant suture around soft tissue to fix the soft tissue to the bone. Thus in accordance to the claim with Spenciner modified by Norton to have a second suture, the second suture in the context of Spenciner must only be capable of allowing to bring the sliding knot away from a cortical fixation device so as to loosen the twisted and non-twisted loop. 
The language, "wherein the second suture thread is configured to bring the sliding knot away from the cortical fixation device so as to loosen the twisted and non-twisted loop," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Spenciner and Norton meets the structural limitations of the claim, and the second suture is capable of bringing the sliding knot away from the cortical fixation device, as it is capable of tightening of the twisted and non-twisted loops and hence the opposite would be possible by moving the second suture in the opposite direction to loosen the twisted and non-twisted loops. 
For the reasons above, Spenciner in view of Norton does teach the limitations of claim 1, and thus the rejection will be maintained. 
Applicant's arguments, pg. 9, filed 04/11/2022 have been fully considered but they are not persuasive. The applicant argues that claim 28 is not taught by Spenciner in view of Norton and Oren et al (US 20120180291 A1), herein referenced to as “Oren” as claim 28 is dependent on claim 1, which to the applicant is not taught by Spenciner in view of Norton. The examiner respectfully disagrees, as explained in the response to the arguments to claim 1 above. 
Applicant's arguments, pgs. 9-10, filed 04/11/2022 have been fully considered but they are not persuasive. The applicant argues the combination of Spenciner, Oren and Bojarski et al (US 20030130694 A1), herein referenced to as “Bojarski” does not render the subject matter of claim 20 obvious and the combination of Spenciner, Norton, Oren and Bojarski does not make claim 8 obvious. The applicant more specifically argues that the slot comprises the structure for enhancing friction and that since it specified in Bojarski that the 175a is configured to provide traction against a tissue but not for enhancing friction for securing a suture thread. Additionally, the applicant argues that the protrusions are not comprised by a slot but extend over the whole surface of element. Furthermore, the applicant argues that a person skilled in the art would not apply the projections to the slot of Spenciner/Oren, since the projects would run in a direction transverse to a direction in which sutures would extend in the slot of Spenciner/Oren, the protrusions could not be used to secure the suture thread. The examiner respectfully disagrees. Firstly, the combination for the claims with Bojarski does not rely on Bojarski to teach the slot of the claims. Secondly, it is not explicitly taught away that the protrusions of Bojarski cannot enhance friction to secure a suture thread. Additionally, if the protrusions are in a direction transverse to a direction in which the sutures extend, this means that the suture and protrusions are perpendicular to each other and this would prevent the suture from sliding across the protrusions. Finally, traction is a form of friction, and if the protrusions are providing traction for tissue, they would be capable of providing traction for sutures. For the above reasons, the rejection of the claims will be maintained. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 9, 11 – 12, 14, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spenciner (US 20160157851 A1), herein referenced to as “Spenciner” in view of Norton et al (US 20120059417 A1), herein referenced to as “Norton”.
In regards to claim 1, an embodiment of Spenciner discloses: a medical implant (see Fig. 4, [0067]), comprising at least a first cortical fixation device 100’ (see Fig. 4, [0067]) for fixing a ligament or tendon graft (see [0003], [0004], and [0070]) in a desired position, wherein the first cortical fixation device 100’ comprises a body 10 (see Fig. 4, [0067]) having a front side 10b (see Fig. 4, [0067]) and a rear side 10a (see Fig. 4, [0067]), which rear side 10a faces away from the front side 10b (see Fig. 4, the sides are on opposite sides of the body 10), and wherein the body 10 comprises a first 24b (see Fig. 4, [0067]) and an adjacent second 24c (see Fig. 4, [0067]) through-hole, which through-holes 24b, 24c extend from the front side 10b to the rear side 10a of the body 10, wherein the medical implant (see Fig. 4) further comprises a first suture thread 50 (see Fig. 4, [0067]) extending through the through-holes 24b, 24c and comprising a loop 60b (see Fig. 4. [0067]) and a non-twisted loop 60a (see Fig. 4, [0067]) on the front side 10b of the body 10, and a sliding knot 52 (see Fig. 4, [0067]) on the rear side 10a of the body 10.  This embodiment of Spenciner does not explicitly disclose:  the loop is a twisted loop, and wherein the medical implant comprises a second suture thread extending through the sliding knot and wherein the second suture thread is configured to bring the sliding knot away from the cortical fixation device so as to loosen the twisted and non-twisted loop. 
However, a variant embodiment of Spenciner teaches: a first cortical fixation device 300 (see Figs. 11A – D), with a body 210 (see Figs. 11A – 11D). This variant embodiment of Spenciner further teaches: comprising a twisted loop 250m (see Fig. 11A, [0095], see response to arguments above, that 250m is indeed a twisted loop). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one embodiment of Spenciner to incorporate the teachings of another embodiment of Spenciner and have the loop be a twisted loop. Motivation for such can be found in Spenciner as twisted loop can aid in the securement of the suture onto the body of the device by helping the suture anchor against the body (see [0095] – [0096]). 
Additionally, Norton teaches in a similar field of invention: a medical implant (see Fig. 15E – 15F), a first cortical fixation device 60 (see Fig. 15E – 15F), a first suture strand 46 (see Fig. 15E – 15F), and a sliding knot 73 (see Fig. 15F). Norton further teaches: and wherein the medical implant (see Fig. 15E – 15F) comprises a second suture thread 70 (see Fig. 15E – 15F, [0061]) extending through the sliding knot 73 (see Fig. 15F, the suture thread is going through the knot 73). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the embodiments of Spenciner to incorporate the teachings of Norton and have a medical implant that further comprises a second suture thread extending through the sliding knot. Motivation for such can be found in Norton as this second suture can be used to tighten the suture around the soft tissue further tightened and fixing the soft tissue to the bone (see [0061]). 
The language, "wherein the second suture thread is configured to bring the sliding knot away from the cortical fixation device so as to loosen the twisted and non-twisted loop," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Spenciner and Norton meets the structural limitations of the claim, and the second suture is capable of bringing the sliding knot away from the cortical fixation device, as it is capable of tightening of the twisted and non-twisted loops and hence the opposite would be possible by moving the second suture in the opposite direction to loosen the twisted and non-twisted loops. 
In regards to claim 2, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. The combination of the embodiments of Spenciner and Norton further teaches: wherein the sliding knot 52 is configured to slide in a direction (see [0068]) pointing towards the rear side 10a of the cortical fixation device for tightening the twisted loop 250m (Spenciner variant) and the non-twisted loop 60a (with Spenciner combined, with the twisted loop replacing 60b, by moving the sliding knot 52 down towards 10a, the loops on the other side of the body are tightened, see [0068] and [0069]).
In regards to claim 3, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. The combination of the embodiments of Spenciner further teaches: wherein the first suture thread 50 comprises a first 54t (see Fig. 4, [0067] and [0068]) and a second free end 55t (see Fig. 4, [0067] and [0068]), wherein the free ends 54t, 55t are threaded through the two through-holes 24b, 24c such that the first suture thread 50 forms the twisted loop 250m and the non-twisted loop 60a on the front side 10b of the body 10 (see [0067] and [0068], with the combination of the embodiments of Spenciner, the suture can be threaded through to take to form the two different types of loops).  
In regards to claim 4, the combination of Spenciner and Norton teaches: the medical implant according to claim 3, see 103 rejection above. Spenciner further teaches: wherein the first suture thread 50 (see additionally Figs. 3A – 3E) comprises a sliding knot 50m (see Figs. 3A – 3E, [0063]) on the rear side 10a of the body 10, wherein the sliding knot 50m comprising a Lark’s head 50c (see Figs. 3D – 3E, [0063]) which comprises two adjacent loops 57, 59 (see Fig. 3C, [0063]) through which the free ends 54t, 55t extend.
In regards to claim 5, the combination of Spenciner and Norton teaches: the medical implant according to claim 4, see 103 rejection above. The combination of Spenciner and Norton further teaches: wherein the second suture thread 70 (Norton) extends through the two adjacent loops 57, 59 (Spenciner) of the Lark’s head 50c such that the second suture thread 70 forms a loop 70 (in Norton it is shown that 70 is a loop and that combination of Spenciner and Norton would result in 70 fitting through the Lark’s head knot).
In regards to claim 9, the combination of Spenciner and Norton teaches: the medical implant according to claim 3, see 103 rejection above. The first embodiment of Spenciner is further silent to: a first loop on the rear side of the body…a second loop on the rear side of the body. The variant embodiment of Spenciner further teaches: wherein the first free end 254t (see Figs. 11C – 11D) of the first suture thread 250 (see Figs. 11C – 11D) is passed through the first through-hole 24b so that the first suture thread 250 comprises a first loop 263 (see Figs. 11C – 11D) on the rear side 210a (see Figs. 11C – 11D) of the body 210, and wherein the second free end 255t (see Figs. 11C – 11D) of the first suture thread 250 is passed through the second through-hole 24c so that the first suture thread 250 comprises a second loop (see annotated Fig. 11D below) on the rear side 210a of the body 210. 
	
    PNG
    media_image1.png
    592
    776
    media_image1.png
    Greyscale

 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one embodiment of Spenciner to incorporate the teachings of another embodiment of Spenciner and have a medical device with a first and second loop on the rear side of the body. Motivation for such can be found in Spenciner as these additional loops can be utilized in conjunction with the knot to control the lengths of the loops on the front side of the device (see [0095] and [0096]).	
In regards to claim 11, the combination of Spenciner and Norton teaches: the medical implant according to claim 9, see 103 rejection above. The combination of the embodiments of Spenciner further teaches: wherein for shortening a length (the overall length of loop itself) of the twisted loop 250m (as combined to replace 60b in Fig. 4) as well as a length (the overall length of the loop itself) of the non-twisted loop 60a, the first and the second loop 263, (see annotated Fig. 11D above) each comprise a section (as combined above, the loops are apart from the sliding knot),  extending from the sliding knot 52, such that, when these sections are pulled away from the rear side 10a the lengths decrease (as combined, when the loops are pulled on the rear side are pulled, the loops on the front have their lengths decrease).
In regards to claim 12, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. The combination of Spenciner and Norton further teaches: wherein for increasing the length of the twisted loop 250m (Spenciner) and the length of the non-twisted loop 60a (Spenciner), a first and second free end (see annotated Fig. 15F of Norton below) of the second suture thread 70 are configured to be pulled away from the rear side in order to pull the sliding knot away from the rear side such that the lengths are increased. 

    PNG
    media_image2.png
    526
    742
    media_image2.png
    Greyscale

The language, "a first and second free end of the second suture are configured to be pulled away from the rear side in order to pull the sliding knot away from the rear side such that the lengths are increased," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Spenciner and Norton meets the structural limitations of the claim, and is capable of pulling the first and second free ends of the second suture to also pull the knot away from the rear side of the body to increase lengths of the loops and loosening the loops. For example, by pulling the free ends of the second suture the knot can be moved in its entirety loosening it from the body of the device and elongating the loops as the knot draws away from the body. 
In regards to claim 14, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. Spenciner further discloses: wherein the body 10 is formed as an elongated plate (see Fig. 4) that extends along a longitudinal axis (see annotated Fig. 4 below), wherein the through-holes 24b, 24c are arranged side by side in the direction (as can be seen below in the annotated Fig. 4, 24b and 24c are next to each other) of the longitudinal axis (see annotated Fig. 4 below). 

    PNG
    media_image3.png
    581
    823
    media_image3.png
    Greyscale

In regards to claim 16, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. Spenciner further teaches: wherein the two throughout holes 24b, 24c are inner through holes 24b, 24c, wherein the body 10 comprises two outer through-holes 24a, 24d (see Fig. 4), wherein each outer through-hole 24a, 24d extends from the front side 10b to the rear side 10a, and wherein the outer through-holes 24a, 24d face each other in the direction of the longitudinal axis (see annotated Fig. 4 below claim 14), wherein the two inner through-holes 24b, 24c are arranged between the two outer through-holes 24a, 24d. 
In regards to claim 17, the combination of Spenciner and Norton teaches: the medical implant according to claim 16, see 103 rejection above. The previous embodiments of Spenciner and Norton is silent to: wherein the inner diameter of the inner through-holes is larger than the inner diameter of the outer through-holes. 
	However, another variant embodiment of Spenciner teaches a body 610 (see Fig. 15B) with two inner through-holes 624b, 624c (see Fig. 15B) and two outer through-holes 624a, 624d (see Fig. 15b). This variant embodiment of Spenciner further teaches: wherein the inner diameter of the inner through-holes 624b, 624c (see Fig. 15B, [0109]) is larger than the inner diameter of the outer through-holes 624a, 624d (see Fig. 15B, [0109]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spenciner and Norton to incorporate the teachings of a variant embodiment of Spenciner and have a body with inner through-holes with a larger inner diameter than the inner diameter of outer through-holes. Motivation for such can be found in Spenciner as  the differently sized through-holes would allow the use of different thickness sutures to allow a surgeon to distinguish between the suture strands used for the implementation of the device (see [0109] and [0110]). 
In regards to claim 18, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. Spenciner further teaches: wherein the body 10 is formed out of a metal (see [0062]) and/or synthetic material (see [0062]), wherein the metal is one of: titanium alloy  (see [0062]), stainless steel  (see [0062]), cobalt-chrome alloy, nickel-titanium alloy, and wherein the synthetic material is one of: biocompatible synthetic material (see [0062]), particularly a high strength biocompatible synthetic material  (see [0062]), polyether ether ketone (see [0062]), ultra-high-molecular-weight polyethylene (UHMWPE), poly(tetrafluoroethylene). 
In regards to claim 19, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. The combination of the embodiments of Spenciner further teaches: wherein the twisted loop 250m and the non-twisted loop 60a are connected to the tendon ligament graft 702 (see Fig. 16A – 16C, [0113]) which extends through the twisted 250m and the non-twisted loop 60a. 
Claims 6 – 7, 10, 13, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Spenciner in view of Norton as applied to claim 1 above, and further in view of Oren et al (US 20120180291 A1), herein referenced to as “Oren”.
In regards to claim 6, the combination of Spenciner and Norton teaches: the medical implant according to claim 1, see 103 rejection above. The combination of Spenciner and Norton does not explicitly teach: wherein the front side of the body comprises a slot for receiving the first suture thread for providing a knot-free fixation of the first suture thread to the body, which slot extends from the first through-hole to the second through-hole. 
However, Oren teaches in a similar field of invention a tissue anchor with a body 10 (see Fig. 4A – 5), a first suture strand 30 (see Fig. 5), a first and second through-hole (see annotated Fig. 4B), and a front side of the body 20. Oren further teaches: wherein the front side 20 of the body 10 comprises a slot (see annotated Fig. 4B below) for receiving the first suture thread 30 for providing a knot-free fixation (see Fig. 7, there is only a loop and no knot on the front side of the body) of the first suture thread 30 in the slot (see annotated Fig. 4B below) wherein the slot (see annotated Fig. 4B below) extends from the first through-hole (see annotated Fig. 4B) to the second through-hole (see annotated Fig. 4B below). 

    PNG
    media_image4.png
    518
    468
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the embodiments of Spenciner and Norton to incorporate the teachings of Oren and have a body with a slot that extends from the first through-hole to the second through-hole that provides knot-free fixation in the slot. Motivation for such can be found in Oren as the slot can provide a more confirming fit to the suture to rest upon the body (see [0024]).
The language, “for providing a knot-free fixation," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Spenciner, Norton, and Oren meets the structural limitations of the claim, and the suture of Spenciner can be wrapped around the slot of Oren such that the suture thread can be fixed to the slot with the tension of the suture thread upon itself. 
In regards to claim 7, the combination of Spenciner, Norton, and Oren teaches: the medical device according to claim 6, see 103 rejection above. The embodiments of Spenciner and Norton are further silent to: the front side comprises a recess, wherein an insert is arranged in the recess, which insert forms the slot for receiving the first suture thread. Oren further teaches: wherein the front side 20 comprises a recess 21 (see Fig. 4A and 5, [0024]) wherein an insert 40 (see Figs. 4A – 5, [0024]) is arranged in the recess 21, which insert 40 forms the slot (see annotated Fig. 4B below claim 6) for receiving the first suture thread 30 (see Fig. 5). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spenciner and Norton to incorporate the teachings of Oren and have a body with a recess in which an inserts in forming a slot for receiving the first suture thread. Motivation for such can be found in Oren, as the combination of the insert and the slot can provide a compressing force on the suture allowing for stronger retention of the suture, (see [0024]).
In regards to claim 10, the combination of Spenciner and Norton teaches: the medical implant according to claim 9, see 103 rejection above. The combination of Spenciner, Norton, and Oren further teaches: wherein for providing a knot-free fixation of the first suture thread 50, the front side 20 of the body 10 comprises a slot (see annotated Fig. 4B below claim 6) for receiving the first suture thread 50 for providing knot-free fixation of the first suture thread 50 in the slot (see annotated Fig. 4B below claim 6), wherein the slot (see annotated Fig. 4B below claim 6) extends from the first through-hole 24b to the second through-hole 24c, wherein the first free end 54t further extends through the second through-hole 24c so that a first portion (portion of suture going through body 10) of the first suture thread 50 is embedded in the slot (see annotated Fig. 4B below claim 6), wherein the second free end 55t further extends through the first through-hole 24b so that a second portion (portion of suture going through the body 10) of the first suture thread 50 is embedded in the slot (see annotated Fig. 4B below claim 6) so that the two portions extend along each other from opposite directions are clamped in the slot (see annotated Fig. 4B below claim 6, and with the combination of Spenciner, this essentially forms the twisted loop 250m that modifies 60b of Fig. 4 of Spenciner). 
The language, “for providing a knot-free fixation," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Spenciner, Norton, and Oren meets the structural limitations of the claim, and the suture of Spenciner can be wrapped around the slot of Oren such that the suture thread can be fixed to the slot with the tension of the suture thread upon itself. 
In regards to claim 13, the combination of Spenciner and Norton teaches: the medical implant according to claim 10, see 103 rejection above. The combination of Spenciner, Norton, and Oren further teaches: wherein for securing the twisted 250m and the non-twisted loop 60a, the free ends 54t, 55t of the first suture thread 50 are configured to be pulled away from the rear side 10a such that the first and the second loop on the rear side are tightened while the twisted and the non-twisted loop are secured with help of the portions (portions of suture going through body) are arranged in the slot (see annotated Fig. 4B below claim 6). 
The language, "the free ends of the first suture thread are configured to be pulled away from the rear side such that the first and the second loop on the rear side are tightened while the twisted and the non-twisted loop are secured with help of the portions," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination of Spenciner, Norton, and Oren meets the structural limitations of the claim, and is capable of having the free ends of the first suture thread pulled away from the rear side to tighten the loops for example by shortening the loops and tightening the knot. 
In regards to claim 15, the combination of Spenciner, Norton, and Oren teaches: the medical implant of claim 7, see 103 rejection above. Oren further teaches: wherein the insert is formed out of a synthetic material (see [0022] and [0023] anchor body and insert are made of the same material), such as polyether ether ketone, polyethylene, ultra-high-molecular-weight polyethylene (UHMWPE) (see [0022] and [0023] anchor body and insert are made of the same material), poly(propylene), poly(tetrafluoroethylene), poly(methyl methacrylate), ethylene-co-vinylacetate, poly(ether urethane), poly(ethylene terephthalate).
In regards to claim 28, the combination of Spenciner, Norton, and Oren teaches: a method for fixing a ligament or tendon graft 702 (Spenciner) in a different position, wherein the method uses a medical implant according to claim 1, see 103 rejection above. The combination of Spenciner and Norton further teaches: wherein a first suture thread 50 (Spenciner) is threaded to the through-holes 24b, 24c (Spenciner), and formed into a twisted loop 250m (Spenciner, see claim 1 above) and a non-twisted loop 60a (Spenciner, see claim 1 above) being arranged on the first side 10b (Spenciner) of the body 10 (Spenciner, see claim 1 above), wherein the twisted 250m (Spenciner) and non-twisted loop 60a (Spenciner) are looped around a section of the ligament or tendon graft 702 (Spenciner) to hold the latter and fix it to the bone (Spenciner, see Figs. 16F – 16G, [0112]), and wherein the first suture thread 50 (Spenciner, see claim 1 above) is tied to form a sliding knot 52 (Spenciner, see claim 1 above) on the rear side 10a (Spenciner) of the body 10 (Spenciner), and wherein a second suture thread 70 (Norton, see claim 1 above) is threaded though the sliding knot 52 (see claim 1 above) to allow loosening of the sliding knot 52 (the presence of the second suture in the sliding knot loosens it which allows loosening). 
The combination of Spenciner and Norton is silent to: and where two portions of the first suture thread are clamped within a slot for providing a knot-free fixation of the first suture thread in the slot.
However, Oren teaches in a similar field of invention a tissue anchor with a body 10 (see Figs. 4A – 5), a first suture strand 30 (see Fig. 5), a first and second through-hole (see annotated Fig. 4B), and a front side of the body 20 (see Figs. 4A – 5). Oren further teaches: and wherein two portions (portions of suture going through body) of the first suture thread are clamped within a slot (see annotated Fig. 4B below claim 6) for providing a knot-free fixation of the first suture thread in the slot (see annotated Fig. 4B below claim 6). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the embodiments of Spenciner and Norton to incorporate the teachings of Oren and have a body with a slot that extends from the first through-hole to the second through-hole that provides knot-free fixation on the front side of the body. Motivation for such can be found in Oren as the slot can provide a more confirming fit to the suture to rest upon the body (see [0024]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spenciner in view of Norton and Oren as applied to claim 6 above, and further in view of Bojarski et al (US 20030130694 A1), herein referenced to as “Bojarski”.
In regards to claim 8, the combination of Spenciner, Norton, and Oren teaches: the medical implant according to claim 6, see 103 rejection above. The combination of Spenciner, Norton, and Oren does not teach: wherein the slot (see annotated Fig. 4B below claim 6) comprises a structure comprising of a plurality of teeth, for securing the first suture thread. 
However, Bojarski teaches in a similar field of invention a cortical fixation device (see Fig. 15 – 17) with two through-holes 162a (see Fig. 16 – 17). Bojarski further teaches: comprises a structure 175a (see Figs. 15 – 17, [0094]) comprising a plurality of teeth 175a (see Figs. 15 – 17, that there are plurality of teeth), for securing the first suture thread. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of embodiments of Spenciner, Norton, and Oren to incorporate the teachings of Bojarski and have a slot with a structure comprising a plurality of teeth. Motivation for such can be found in Bojarski as these teeth can be used to limit movement of the cortical fixation device from the tissue, (see [0094]).
Claim 20 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Spenciner in view of Oren and Bojarski.
In regards to claim 20, an embodiment of Spenciner discloses: a cortical fixation device 100’ (see Fig. 4, [0067]) for fixing a ligament or tendon graft (see [0003], [0004], and [0070]) in a desired position, comprising a body 10 (see Fig. 4, [0067]) having a front side 10b (see Fig. 4, [0067]) and a rear side 10a (see Fig. 4, [0067]), which rear side 10a faces away from the front side 10b (see Fig. 4, the sides are on opposite sides of the body 10), and wherein the body 10 comprises a first 24b (see Fig. 4, [0067]) and an adjacent second 24c (see Fig. 4, [0067]) through-hole, which through-holes 24b, 24c extend from the front side 10b to the rear side 10a of the body 10. Spenciner does not explicitly disclose: wherein the front side of the body comprises a slot for receiving a suture thread for providing a knot-free fixation of the suture thread to the body, which slot extends from the first through-hole to the second through-hole, and wherein the slot comprises a structure for enhancing friction for securing the suture thread.
However Oren teaches in a similar field of invention: wherein the front side 20 of the body 10 comprises a slot (see annotated Fig. 4B below claim 6) for receiving the first suture thread 30 for providing a knot-free fixation (see Fig. 7, there is only a loop and no knot on the front side of the body) of the first suture thread 30 in the slot (see annotated Fig. 4B below claim 6), wherein the slot (see annotated Fig. 4B below claim 6) extends from the first through-hole (see annotated Fig. 4B below claim 6) to the second through-hole (see annotated Fig. 4B below claim 6). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spenciner to incorporate the teachings of Oren and have a body with a slot that extends from the first through-hole to the second through-hole that provides knot-free fixation on the front side of the body. Motivation for such can be found in Oren as the slot can provide a more confirming fit to the suture to rest upon the body (see [0024]).
The language, “for providing a knot-free fixation," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Spenciner and Oren meets the structural limitations of the claim, and the suture of Spenciner can be wrapped around the slot of Oren such that the suture thread can be fixed to the slot with the tension of the suture thread upon itself. 
The combination of Spenciner and Oren does not explicitly teach: wherein the slot comprises a structure for enhancing friction for securing the suture thread.
However, Bojarski teaches in a similar field of invention a cortical fixation device (see Fig. 15 – 17) with two through-holes 162a (see Fig. 16 – 17). Bojarski further teaches: the device comprises a structure 175a (see Figs. 15 – 17, [0094]) for enhancing friction for securing the suture thread.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spenciner and Oren to incorporate the teachings of Bojarski and have a slot with a structure for enhancing friction. Motivation for such can be found in Bojarski as these teeth, which is a structure for enhancing friction, can be used to limit movement of the cortical fixation device from the tissue, (see [0094]).
Therefore, the combination of Oren and Bojarski teaches: the slot (Oren, see annotated Fig. 4B below claim 6) comprises a structure for enhancing friction 175a (Bojarski, it is preferable for the slot to have a structure for enhancing friction, as this prevents unwanted movement of cortical fixation device from the tissue, when the device is implanted).
The language, "a structure for enhancing friction for securing the suture thread," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Oren and Bojarski meets the structural limitations of the claim, and the teeth in the slot would provide a source of friction against movement of suture thread within the slot, therefore securing the suture thread.
In regards to claim 21, the combination of Spenciner, Oren, and Bojarski teaches: the cortical fixation device according to claim 20, see 103 rejection above. Oren further teaches: wherein the front side 20 comprises a recess 21 (see Fig. 4A and 5, [0024]) wherein an insert 40 (see Figs. 4A – 5, [0024]) is arranged in the recess 21, which insert 40 forms the slot (see annotated Fig. 4B below claim 6) for receiving the first suture thread 30 (see Fig. 5). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spenciner and Oren to incorporate the teachings of Oren and have a body with a recess in which an inserts in forming a slot for receiving the first suture thread. Motivation for such can be found in Oren, as the combination of the insert and the slot can provide a compressing force on the suture allowing for stronger retention of the suture, (see [0024]).
In regards to claim 22, the combination of Spenciner, Oren, and Bojarski teaches: the cortical fixation device according to claim 20, see 103 rejection above. Bojarski further teaches: wherein the structure for enhancing friction 175a is a plurality of teeth (175a is a plurality of teeth, see Fig. 15).
In regards to claim 23, the combination of Spenciner, Oren, and Bojarski teaches: the cortical fixation device according to claim 20, see 103 rejection above. Spenciner further discloses: wherein the body 10 is formed as an elongated plate (see Fig. 4) that extends along a longitudinal axis (see annotated Fig. 4 below claim 14), wherein the through-holes 24b, 24c are arranged side by side in the direction (as can be seen below in the annotated Fig. 4, 24b and 24c are next to each other) of the longitudinal axis (see annotated Fig. 4 below claim 14). 
In regards to claim 24, the combination of Spenciner, Oren, and Bojarski teaches: the cortical fixation device according to claim 21, see 103 rejection above. Oren further teaches: wherein the insert 40 is formed out of a synthetic material (see [0022] and [0023] anchor body and insert are made of the same material). 
In regards to claim 25, the combination of Spenciner, Oren, and Bojarski teaches: the cortical fixation device according to claim 20, see 103 rejection above. Spenciner further discloses: wherein the two throughout holes 24b, 24c are inner through holes 24b, 24c, wherein said body 10 comprises two outer through-holes 24a, 24d (see Fig. 4), wherein each outer through-hole 24a, 24d extends from the front side 10b to the rear side 10a, and wherein said the through-holes 24a, 24d face each other in the direction of the longitudinal axis (see annotated Fig. 4 below claim 14), wherein the two inner through-holes 24b, 24c are arranged between the two outer through-holes 24a, 24d. 
In regards to claim 26, the combination of Spenciner, Oren, and Bojarski teaches: the cortical fixation device according to claim 25, see 103 rejection above. The combination of Spenciner and Oren does not teach: wherein the inner diameter of the inner through-holes is larger than the inner diameter of the outer through-holes. 
However, another variant embodiment of Spenciner teaches: a body 610 (see Fig. 15B) with two inner through-holes 624b, 624c (see Fig. 15B) and two outer through-holes 624a, 624d (see Fig. 15b). This variant embodiment of Spenciner further teaches: wherein the inner diameter of the inner through-holes 624b, 624c (see Fig. 15B, [0109]) is larger than the inner diameter of the outer through-holes 624a, 624d (see Fig. 15B, [0109]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spenciner and Oren to incorporate the teachings of a variant embodiment of Spenciner and have a body with inner through-holes with a larger inner diameter than the inner diameter of outer through-holes. Motivation for such can be found in Spenciner as the differently sized through-holes would allow the use of different thickness sutures to allow a surgeon to distinguish between the suture strands used for the implementation of the device (see [0109] and [0110]). 
	In regards to claim 27, the combination of Spenciner, Oren, and Bojarski teaches: the cortical fixation device according to claim 20, see 103 rejection above. Spenciner further discloses: wherein the body 10 is formed out of a metal (see [0062]). 
Conclusion
Applicant's amendment necessitated the grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771